DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 16 December 2021 has been considered.
	Claims 1-22 have been cancelled.  Claims 23-42 have been considered on the merits.

Claim Objections
Claims 23 and 33 are objected to because of the following informalities:  Claims 23 and 33 must be revised to end with a period (.).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-30 and 34-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 23 recites an ethanologen comprising (a) one or more inactivated endogenous genes encoding a mannitol dehydrogenase; (b) one or more inactivated endogenous genes encoding a lactate dehydrogenase; and (c) one or more exogenous genes encoding a pyruvate decarboxylase and one or more exogenous genes encoding an alcohol dehydrogenase; wherein the ethanologen is an engineered lactic acid bacterium; and whereby the engineered lactic acid bacterium produces more biofuel than a wild-type lactic acid bacterium having the same genetic background in a biofuel manufacturing process.  Claim 23 and dependent Claims 24-30 and 34-42 are broader in scope than any embodiment described by the originally filed disclosure and, therefore, contain new matter.  In particular, all embodiments described by the originally filed disclosure describe an ethanologen which must be capable of producing one more bacteriocins.  Claims 23-30 and 34-42 do not require an ethanologen which produces one or more bacteriocins and are therefore directed to embodiments not contemplated by the originally filed disclosure.

Claims 38 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 38 and 39 require the use of a UspAC2 promoter.  The Specification does not describe the nucleotide sequence of such a promoter, how to isolate such a promoter, or a commercial source of such a promoter.  Moreover, there is no apparent prior art description of a UspAC2 promoter.  Therefore, the Specification fails to describe how to make and use the subject matter of Claims 38 and 39 because the Specification does not describe how to make or obtain a UspAC2 promoter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23, 25-33 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,236,368. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘368 patent recite species within the scope of Claims 23, 25-33 and 42 of the present application.

Claims 23-33 and 42  are is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,236,368 in view of GenBank Accession No. ADK17707.1 (published 24 February 2015).
The claims of the ‘368 patent recite species within the scope of Claims 23, 25-33 and 42 of the present application including inactivation of one or more genes encoding a mannitol dehydrogenase but do not recite inactivation of a gene encoding a mannitol dehydrogenase 1 or a mannitol dehydrogenase 2.  Lactobacillus casei is recited, for example, by Claim 9 of the ‘368 patent and GenBank Accession No. ADK17707.1 describes a mannitol dehydrogenase in Lactobacillus casei which can be regarded as a mannitol dehydrogenase 1 or a mannitol dehydrogenase 2.  It would have been obvious to have inactivated the GenBank gene encoding mannitol dehydrogenase in L. casei since the claims recite the general desirability of inactivating a gene encoding a mannitol dehydrogenase in an ethanologen.

Claims 23, 25-37 and 40-42  are is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,236,368 in view of Steele et al. (US Publication No. 2014/0045235 – see the IDS filed 16 December 2021).
The claims of the ‘368 patent recite species within the scope of Claims 23, 25-33 and 42 of the present application but do not recite an ethanologen comprising the genes recited by Claim 34 or the promoters recited by Claims 35-37, 40 or 41.  Steele et al. describe a genetically modified Lactobacillus casei ethanologen which may comprise genes from Zymomonas mobilis that encode pyruvate decarboxylase and alcohol dehydrogenase II (paragraph [0028]) as well as the poorly expressed pgm promoter and the highly expressed GroEL or DnaK promoter (paragraphs [0010] and [0015]).  It would have been obvious to have included the genes from Zymomonas mobilis that encode pyruvate decarboxylase and alcohol dehydrogenase II as well as the poorly expressed pgm promoter and/or the highly expressed GroEL or DnaK promoter in the L. casei ethanologen recited by the claims of the present application because Steele et al. describe the desirability of including such genetic components in a L. casei ethanologen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2022/0170052 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652